Name: Council Regulation (EEC) No 3939/90 of 19 December 1990 on the conclusion of the agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire
 Type: Regulation
 Subject Matter: European construction;  fisheries;  Africa
 Date Published: nan

 31 . 12 . 90 No L 379 / 1Official Journal of the European Communities I (Acts whose publications is obligatory) COUNCIL REGULATION (EEC) No 3939/90 of 19 December 1990 on the conclusion of the Agreement between the European Economic Community and the Republic of Cote d'lvoire on fishing off the coast of Cote d'lvoire THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular . Article 43 thereof, the coast of Cote d'lvoire is hereby approved on behalf of the Community . The text of the Agreement is attached to this Regulation . Article 2 With a view to taking into consideration the interests of the Canary Islands , the Agreement referred to in Article 1 and , insofar as is necessary for its application , the provisions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels which sail under the flag of Spain , which are recorded on a permanent basis in the registers of the relevant authorities at local level ('registros de base') in the Canary Islands , under the conditions specified in Note 6 to Annex I to Council Regulation (EEC) No 1 135 / 88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community , Ceuta and Melilla and the Canary Islands ( 3 ). Having regard to the Act of Accession of Spain and Portugal , and in particular Article 155 (2 ) (b ) thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas the Community and Cote d'lvoire have negotiated and initialled an Agreement on fishingwhich provides fishing opportunities for Community fishermen in waters over which Cote d'lvoire has sovereignty or jurisdiction ; Whereas , pursuant to Article 155 (2 ) (b ) of the Act of Accession , it is for the Council to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions , case by case , particularly with a view to the conclusion of fisheries agreements with third countries ; whereas the case in point calls for the said procedures to be determined ; Whereas it is in the Community's interest to approve this Agreement ," Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community . HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Republic of Cote d'lvoire on fishing off Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Economic Communities . (*) OJ No C 220 , 4 . 9 . 1990 , p. 2 . ( 2 ) Opinion delivered on 14 December 1990 (not yet published in the Official Journal ). (') OJ No L 114 , 2 . 5 . 1988 , p. 1 . No L 379 / 2 Official Journal of the European Communities 31 . 12 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1990 . For the Council The President C. VIZZINI